Per Curiam : Stated in general terms, this was a bill filed hy the village of Hyde Park, in the Superior Court of Cook ■county, against the city of Chicago and others, to restrain the •city from interfering with the property and effects of the village, and from attempting to exercise municipal jurisdiction -within the territorial boundaries of the latter, and for other ■purposes. The Superior Court, upon the hearing, entered a •decree dismissing the bill for want of equity. The complainant appealed to this court. The decree, for the reasons stated in the case of Dolese ,et al. v. Pierce, ante, p. 140, will have to be reversed. Both cases, in the main, depend upon the same question,—namely, the constitutionality of certain provisions of the amendatory act of 1887, relating to township organization. (Laws 1887, ■p. 300.) For a full expression of our views on this question, reference is made to the other ease. There is a question in this case that does not arise in the ■other. Appellees insist, that conceding the facts to be as claimed by appellant, the case is not one of equitable cognizance, and that the decree should be affirmed on this ground. We think otherwise. The property of the village is in the nature of a trust fund. It holds it for the use of the public, .and any unlawful interference with it, calculated, as this would be, to inflict upon the community an irreparable injury in respect to it, presents a clear case for equitable relief. City of Peoria v. Johnston, 56 Ill. 52; Smith v. Bangs, 15 id. 399; People v. Whitcomb, 55 id. 172; McCord v. Pike et al. 121 id. 288. It follows from the views expressed in the Dolese case, that, by the election referred to in the pleadings, none of the proposed territory in the town of Hyde Park became annexed to the town of South Chicago. We are of the opinion, that any election heretofore held under the 12th section of the amendatory act of 1887 would not only fail to extend the limits of a city so as to embrace all or a portion of an adjoining town proposed to be united to a town wholly within the limits of such city, but would also fail to unite such contiguous town or any portion thereof to the town so embraced within the city limits. In this case, the part of the town of Hyde Park, which it was attempted to annex to the town of South Chicago, was not so annexed by virtue of the election held in November, 1887. The 12th section of the amendatory act of 1887 provides, that “where one of such towns is wholly within the limits of an incorporated city, the limits of that city shall extend to include both or all such towns.” Any vote, taken, before the declaration by this court of the unconstitutionality of the provision here quoted, for the annexation, under the act of 1887, of a town or part of a town to another town lying wholly within the limits of an incorporated city, must be presumed to have been taken with reference to the provision so declared to be unconstitutional. In other words, such election will be presumed to have been had with the purpose in view of extending the limits of the city over the territory annexed to the town wholly within the boundaries of such city. Hence, under the decision in the Dolese case such election would be void for all purposes. It can not be held to have effected a union of the towns without extending the limits of the city over both of the towns. It can not be held to have effected a union of part of a contiguous town to the town wholly within the city limits without extending such limits over the whole of the annexed territory. While the obnoxious provision was a part of the act and before its constitutionality was passed upon, the people voting under the act to annex part of a town to a town wholly within the limits of a city must have intended to vote for such annexation with a view of having the limits of the city extended over the annexed territory. The question of annexing two-towns to each other or part of one town to another town without reference to the extension of the limits of the city could not have been presented to their suffrages. The people can not be declared to have voted for what they did not intend to-vote on, and can not be held to have voted upon a question, which was not in their minds at the time of the election. In this case, the people did not vote upon the simple question of uniting a part of the town of Hyde Park to the town of South Chicago. Therefore, their vote did not have the effect of uniting a part of the town of Hyde Park to the town of South Chicago. They voted upon the question of uniting the village of Hyde Park to the city of Chicago. This abundantly appears from the pleadings, from the evidence, from the arguments of counsel, from the language of the petition. for the election, from the proceedings of the village trustees and of the board of county commissioners of Cook county. The 12th section of the amendatory act of 1887 provides for the union of one town to another or of part of one town to-another; it nowhere provides for uniting a village or a part of a village to a town. The petition to be presented to the county board is designated in the 12th section as a petition for the union of towns, not of villages or cities—as a petition for disconnecting territory from one town, not from one village, and annexing the same to another town, not to a village or a city. And yet in the case at bar, the petitioners describe themselves as residents of the “town or village of Hyde Park ” they pray that the specified territory be disconnected “from the town or village of Hyde Park and annexed to the town of South Chicago.” The proceedings had by the board of commissioners of Cook county on October 3, 1887, speak of receiving a petition for disconnecting a portion of the “town or village of Hyde Park” and annexing it to the town of South Chicago, and the county clerk is directed to submit to the voters of the “town or village of Hyde Park” the question of the annexation to South Chicago of a part of the “town or village of Hyde Park.” When the voters are thus called on to vote for the annexation of part of a town or part of a village, the question being submitted in an alternative form, and they vote for annexation and against annexation, how can the canvassing board say that they voted to annex the town rather than the village ? At a meeting of the trustees of the village of Hyde Park held on December 19, 1887, it was resolved that certain persons be “appointed a committee with power to act in the adjustment of any matter growing out of the proceedings for annexation between the village of Hyde Park and the city of Chicago.” From all this and much more in the record that might be referred to, it is evident that the election was held under the provision, which we have declared to be unconstitutional, and with a view of effectuating the objects of that provision. Hence the election wras void. The voice of the people is all-powerful when expressed in pursuance of laws that are passed in obedience to the constitution. But until the people vote to amend or change the constitution in the mode which they themselves have designated, they as well as their officials are bound to obey its mandates. The decree is reversed and the cause remanded for further proceedings not inconsistent with this opinion. Decree reversed. Mr. Justice Scott, dissenting.